Citation Nr: 9935629	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  97-30 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri

THE ISSUES

1.  Entitlement to an increased rating for right hand 
disability, currently rated as 40 percent disabling.

2.  Entitlement to an increased (compensable) rating for 
right thumb disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel

INTRODUCTION

The veteran retired in January 1968, after having served on 
active duty for a period in excess of 25 years.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  A hearing was held before a hearing officer at the 
RO in January 1998, and the hearing officer's decision was 
entered the same month. 

In September 1998, the Board denied the veteran's claim for 
an increased rating for right hand disability, the first 
issue listed on the title page.  Thereafter, the veteran 
filed an appeal with the United States Court of Appeals for 
Veterans Claims (Court).  In response to a March 1999 Joint 
Motion ("Joint Motion") requesting items of relief to 
include vacating the Board's January 1998 disposition of the 
above-cited increased rating claim and remanding such claim 
for development to include affording the veteran opportunity 
to "submit additional evidence and argument" relative to 
such claim, the Court, in April 1999, so ordered the same.  
[citation redacted].   

Thereafter, the appeal was returned to the Board.

The above-cited February 1997 rating decision, in addition to 
addressing the first issue listed on the title page, also 
denied an increased rating for the veteran's service-
connected right thumb disability.  Although the veteran's 
October 1997 Substantive Appeal addressed the latter issue, 
subsequent items of correspondence from his representative, 
dated in April 1998 and June 1998, reflected that the veteran 
sought only to appeal the first issue (i.e., that pertaining 
to his right hand) listed on the title page.  However, the 
above-cited Joint Motion reflects indication, emanating from 
the veteran's representative, that the veteran also seeks to 
appeal the claim for an increased rating for right thumb 
disability.  Therefore, such issue, the second listed on the 
title page, is now included in the present appeal.


REMAND

With respect to each increased rating issue listed on the 
title page, the Board finds that each claim is plausible and 
thus well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  

Concerning his claim for an increased rating for his service-
connected right hand disability, the Board observes that it 
has been nearly three years since the veteran was pertinently 
examined by VA.  The Board is, therefore, of the view that an 
updated VA examination, as specified in greater detail below 
and to include commentary bearing on the criteria contained 
in 38 C.F.R. § 4.40 (1999), as interpreted in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), would be helpful preliminary 
to further action by the Board.  Such examination, in 
addition, should also determine the current severity of the 
veteran's service-connected right thumb disability.  Further 
development to facilitate the accomplishment of the same is, 
therefore, specified below.

Accordingly, the case is REMANDED for the development 
specified with particularity hereinbelow.  The RO is advised 
that full compliance with the specific terms of the REMAND, 
as set forth hereinbelow, is essential.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998).   

1.  The RO should contact the veteran 
concerning the following matters:

a.  To request that he specify the 
names, addresses and approximate 
dates of treatment relating to any 
health care provider, whether of VA 
or non-VA origin, who may possess 
clinical evidence, not currently of 
record, which he feels would be 
helpful to his appeal relative to 
either issue listed on the title 
page.  Thereafter, in light of the 
response received and after 
obtaining any necessary 
authorization, the RO should take 
appropriate action to obtain copies 
of any clinical records indicated.  

b.  To inform the veteran of his 
opportunity to submit 'additional 
evidence and argument' pertaining to 
either increased rating claim on 
appeal.   

2.  The RO should arrange for the veteran 
to undergo a VA examination by a board 
certified orthopedist, if available, to 
determine the current severity of his 
service-connected right hand disability 
(i.e., "amputation of the middle finger, 
with ankylosis involving the right 
interphalangeal joints of the index, ring 
and little fingers, right hand") as well 
as his service-connected right thumb 
disability.  Any special diagnostic 
studies deemed necessary should be 
performed.  In addition, the VA 
orthopedist should determine whether any 
affected finger, or the thumb, of the 
veteran's right hand exhibits weakened 
movement, excess fatigability, or 
incoordination, and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional motion 
loss (relative to each digit) due to any 
weakened movement, excess fatigability or 
incoordination; the examiner should also 
address whether pain in the fingers or 
thumb could significantly limit related 
functional ability during flare-ups or on 
extended use.  It is imperative that the 
examiner be provided with a copy of this 
remand, and the claims folder should be 
made available to the examiner for review 
prior to the examination.  

3.  The RO should then review the report 
pertaining to the VA examination 
performed in response to the previous 
numerical directive to ascertain whether 
such examination is in compliance with 
the Board's examination instructions.  

4.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate, with consideration of 
DeLuca, supra, each issue on appeal.

5.  If either benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if he expresses 
disagreement pertaining to any other 
matter, both he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case.  The 
veteran should be provided appropriate 
notice of the requirements to perfect an 
appeal with respect to any issue(s) 
addressed therein which does not appear 
on the title page of this decision.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusions, either 
legal or factual, as to any ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  


		
	NADINE W. BENJAMIN
	 Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




